DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klemm et al. (US 2008/0109601).
Consider claim 1, Klemm et al. discloses a storage device comprising a control unit and a plurality of memory devices, wherein a parity group is defined by a first configuration including a first number of pieces of user data and redundant data generated from the first number of pieces of the user data, the user data and the redundant data in the parity group are stored in the different memory devices from each other, and in a case where any new memory device is added to the storage device, the control unit carries out first data distribution processing moving any piece of the user data in the parity group from the existing memory devices to the added memory device, and second data distribution processing increasing the number of pieces of the user data which define the first configuration of the parity group from the first number to a resultant second number, wherein the presence of the second number of pieces of the user data define a second configuration, after the first data distribution processing, and storing the resultant user data in the plurality of memory devices (abstract, [0026], [0031], [0039], [0046], [0067], [0071], Klemm et al. discloses the use of RAID such as RAID 5 than includes user and redundant data. RAID disks can be added and when they are the user and redundant data can be restriped into a second configuration than can have the same or different RAID parameters.).
Claim 7 is the method claim to device claim 1 above and is rejected using the same rationale.
Consider claim 4, Klemm et al. discloses the storage device according to Claim 1, wherein a data volume of the redundant data with respect to the user data is decreased in the second data distribution processing (abstract, [0026], [0031], [0039], [0046], [0067], [0071], the new RAID configuration can have different RAID parameters.).
Consider claim 5, Klemm et al. discloses the storage device according to Claim 1, wherein the data is stored in a log structure scheme, and in the second data distribution processing, the control unit does not change the number of pieces of the data in the parity group that is stored before starting the second data distribution processing but changes the number of pieces of the data in the parity group, the number of pieces of the data being stored after starting the second data distribution processing, to the second number (abstract, [0026], [0031], [0039], [0046], [0067], [0071], the new RAID configuration can have different RAID parameters.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klemm et al. (US 2008/0109601) as applied to claim 1Vingralek (US 2008/0010499).
Consider claim 2, Klemm et al. discloses the storage device according to Claim 1, and further “wherein the memory devices have lives based on amounts of writing”, all memory device’s lives are related to their use overtime. However, Klemm et al. does not explicitly disclose: “the control unit determines a moved data volume for movement from each of the existing memory devices to the added memory device, based on the life of the existing memory device, in the first data distribution processing”. However, Vingralek teaches determining the remaining life of a RAID device and migrating  data before the device expires and also the use of various types of storage devices that have life expectancies directly related to writing (Vingralek: abstract, [0007], [0026], [0027], [0034], [0035]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Klemm et al. reference to move data in a RAID group based on life expectancy of the memory devices because doing so is a preventative measure for reducing or eliminating the loss of data (Vingralek: abstract, [0025] and [0034]).
Consider claim 3, Klemm et al. in view of Vingralek discloses the storage device according to Claim 2, wherein the control unit determines timing of start of the second data distribution processing, based on a life difference among the memory devices (Klemm et al.: abstract, [0026], [0031], [0039], [0046], [0067], [0071] and Vingralek: abstract, [0007], [0026], [0027], [0034], [0035], the time of movement of data is chosen based on many factors including remaining drive life.).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 5/14/2021, pertain to the 112 rejections, however the claim amendments have overcome the 112 issues. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136